EXCHANGE OFFER SUPPLEMENT DATED SEPTEMBER 30, 2009 TO Offer to Exchange Each Outstanding Share of Class A Common Stock of Capitol Development Bancorp Limited III for shares of Trust-Preferred Securities issued by Capitol TrustXII, a Delaware statutory trust and shares of Capitol Bancorp Ltd.’s Series A Noncumulative Convertible Perpetual Preferred Stock by CAPITOL BANCORP LTD. This Exchange Offer Supplement amends and supplements, solely as it relates to Capitol Development Bancorp Limited III(“CDBL
